Citation Nr: 0301472	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  93-26 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for an allergy 
disorder.  

2.  Entitlement to service connection for a skin disorder, 
including urticaria.  

3.  Entitlement to service connection for a right eye 
disorder, including retinal detachment.  

4.  Entitlement to service connection for an acquired 
psychiatric disorder, including posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from June 1972 
to June 1976.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a May 1992 rating decision by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).  In December 1995, the Board 
remanded the appeal to the RO in order to permit 
additional development.  Pursuant to a May 2002 request 
from the Board for a Veterans Health Administration 
medical opinion, the Department of Ophthalmology at the 
Philadelphia VA Medical Center furnished a medical opinion 
concerning the appellant's right eye disability in June 
2002.  

In its December 1995 Remand, the Board noted that the 
appellant had appeared to raise the issues of entitlement 
to service connection for a sebaceous cyst of the right 
auricular area due to Agent Orange exposure and for 
residuals of right eye enucleation under 38 U.S.C.A. 
§ 1151.  Both issues were referred to the RO for 
appropriate action because they had not been developed for 
appellate consideration.  The record now before the Board 
indicates that these two issues were referred to the RO 
rating board in February 2002, and that the file was 
transferred to the Board shortly thereafter.  As the 
record does not show whether either issue has been 
subsequently addressed by the RO, and because these issues 
are not inextricably intertwined with the current claims, 
the Board again refers those claims to the RO for 
appropriate action.  



FINDINGS OF FACT

1.  An allergy disorder is not shown to have been present 
in service or at any time thereafter.  

2.  The appellant served in Vietnam during the Vietnam Era 
and is presumed to have been exposed to Agent Orange while 
there.  

3.  The Secretary of VA has not determined that urticaria 
is a disease that warrants a presumption of service 
connection based on Agent Orange exposure.  

4.  Urticaria in service is shown to have been acute and 
transitory.  

5.  A preexisting right eye disorder is not shown to have 
undergone a significant increase in severity during 
service.  

6.  Retinal detachment in the right eye is not shown to 
have been present in service, or to be related to service.  

7.  An acquired psychiatric disorder is not shown to have 
been present in service, and a psychosis is not shown to 
have been manifested to a compensable degree within the 
first year after the appellant's separation from service.  

8.  The appellant is not shown to have PTSD.  


CONCLUSIONS OF LAW

1.  An allergy disorder was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303(d) (2002).  

2.  A chronic skin disorder, including urticaria, was not 
incurred in or aggravated by military service, nor may one 
be presumed to have been so incurred.  38 U.S.C. A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303(d), 3.307, 3.309 (2002).  

3.  A right eye disorder, including retinal detachment, 
was not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.306 (2002).  

4.  An acquired psychiatric disorder, including PTSD, was 
not incurred in or aggravated by wartime service, nor may 
a psychosis be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
1991 & Supp 2002); 38 C.F.R.§§ 3.303(d), 3.304(f), 3.307, 
3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been 
a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 
Supp. 2002); 38 C.F.R. § 3.159(b)).  In the present case, 
the appellant has been notified in the May 1992 rating 
decision, the July 1992 Statement of the Case (SOC) and 
the April 1993 and October 2001 Supplemental Statements of 
the Case (SSOCs) as to the evidence necessary to 
substantiate his claims of entitlement to service 
connection for allergies, urticaria, right eye retinal 
detachment, and an acquired psychiatric disorder including 
PTSD, and as to the applicable laws and regulations.  VA 
notified the appellant in December 1995 and February 1996 
of information he needed to submit in connection with his 
claims.  In August 2001, the RO sent the appellant 
notification about the VCAA, which informed him of what 
evidence was necessary in order for VA to grant his claim.  
It informed him that it would assist in obtaining 
identified records, but that it was his duty to give 
enough information to obtain the additional records and to 
make sure the records were received by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify 
a claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the Secretary).  Additionally, along with a copy of the 
May 1992 rating decision, the appellant was sent a VA Form 
4107 explaining his rights in the VA claims process.  The 
Board concludes that the discussions in the rating 
decision, the SOC, the SSOC, along with the February 1996, 
April 1996, and August 2001 VA letters, adequately 
informed the appellant of the evidence needed to 
substantiate his claims and complied with VA's 
notification requirements that are set out in 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)).  
The record shows that the RO has secured the appellant's 
service medical records and VA medical treatment records 
since service, and a copy of a January 1992 VA psychiatric 
examination.  Further, in keeping with the duty to assist, 
VA provided the appellant VA examinations in February 2001 
(skin), March 1995 (psychiatric), and June 2001 (eye), and 
obtained the June 2002 Veterans Health Administration 
medical opinion regarding his right eye disability.  The 
appellant has not identified any additional records that 
may still be outstanding, and he specifically indicated in 
his February 1993 substantive appeal that he did not want 
to have a hearing on his appeal.  

In view of the foregoing, the Board finds that all 
reasonable efforts to secure and develop the evidence that 
is necessary for an equitable disposition of the matters 
on appeal have been made by the agency of original 
jurisdiction.  Every possible avenue of assistance has 
been explored, and the appellant has had ample notice of 
what might be required or helpful to his case.  
Accordingly, the Board finds that VA has satisfied its 
duty to notify and to assist, and that under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  The 
Board concludes, therefore, that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).   

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131.  
Additionally, where a veteran had active and continuous 
military service for 90 days or more during a period of 
war, or during peacetime after December 31, 1946, and a 
psychosis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including 
that pertinent to service, demonstrates that the veteran's 
current disability was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with §4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-
war under the provisions of §3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, 
or hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the 
claimed in-service stressor.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f).  

For a showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown 
to be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then showing of 
continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an 
increase in disability during such service, unless there 
is a specific finding that the increase in disability is 
due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and 
principles that may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the 
basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b).  

Congenital or developmental defects, including personality 
disorders, as such are not diseases or injuries within the 
meaning of applicable legislation providing compensation 
benefits. 38 C.F.R. § 3.303(c).  As noted by the Court, 
personality disorders are developmental in nature and not 
entitled to service connection; as a matter of law there 
is no compensable rating disability.  Beno v. Derwinski, 
3 Vet. App. 439, 441 (1992).  

When, after consideration of all the evidence and material 
of record in a case before VA with respect to benefits 
under laws administered by the Secretary of VA, there is 
an approximate balance of the positive and negative 
evidence regarding the merits of an issue material to a 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107.  

I.  An Allergy Disorder

The appellant asserts that he has an allergy disorder that 
had its origin in service.  He describes the problem as 
swelling of the forehead area and the facial area around 
the eyes, to the extent that the eyes are almost closed.  

Review of the appellant's service medical records does not 
reveal any complaint or treatment for allergies.  The June 
1976 separation examination report noted that the clinical 
evaluation of the nose, sinuses, mouth and throat, and 
lungs and chest revealed normal findings.  The postservice 
medical evidence does not indicate the presence of or 
treatment for allergies, nor is there any reference to any 
history of allergy problems.  The appellant has not 
submitted any evidence indicating that he has a chronic 
problem with allergies.  In the absence of any competent 
evidence of an allergy disorder in service or at any time 
thereafter, the Board is unable to identify a basis to 
grant service connection for the alleged allergy disorder.  

Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the 
appellant has not submitted competent medical evidence 
supporting his contentions regarding his claim for service 
connection for an allergy disorder.  Instead, he has only 
offered his own rather general arguments to the effect 
that he believes that he has allergies that are related to 
service.  It is noted that the appellant has not shown, 
nor claimed, that he is a medical expert, capable of 
rendering medical opinions.  Therefore, his opinion is 
insufficient to demonstrate that he has an allergy 
disorder that is related to active duty.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

II.  A Skin Disorder

The appellant asserts that he has urticaria that began in 
service, and that his service medical records support his 
claim.  He indicated in his initial claim, received in 
August 1991, that his exposure to Agent Orange in Vietnam 
caused the development of skin problems.  

The appellant's active duty included service in Vietnam 
during the Vietnam era.  On December 27, 2001, the 
President signed into law the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103(Dec. 
27, 2001).  Section 201 of this Act amends 38 U.S.C. 
§ 1116 to provide a presumption of exposure to herbicides 
for all veterans who served in Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975.  
Prior to December 27, 2001, the law required that the 
veteran have a presumptive disease before exposure to 
herbicides was presumed.  See 38 U.S.C.A. § 1116(a)(3) 
(West 1999 & Supp. 2001).  This is clearly a liberalizing 
provision and, as such will be applied in the present 
case.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

A chronic, tropical, or prisoner-of-war related disease, 
or a disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309 will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence 
of such disease during the period of service.  No 
condition other than one listed in 38 C.F.R. § 3.309(a) 
will be considered chronic.  38 C.F.R. § 3.307(a).  

If a veteran was exposed to a herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even though there is no 
record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied:  chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; multiple myeloma, respiratory cancers (cancers of 
the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma.  Note 2: For purposes of this section, the term 
acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months 
of exposure to an herbicide agent and resolves within two 
years of the date of onset.  38 C.F.R. § 3.309(e).  

The diseases listed at § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea 
tarda, and acute and subacute peripheral neuropathy shall 
have become manifest to a degree of 10 percent or more 
within a year, and respiratory cancers within 30 years, 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).  

Under the authority granted by the Agent Orange Act of 
1991, a determination as to which conditions may be 
considered to be associated with exposure to herbicides 
used in the Republic of Vietnam during the Vietnam Era 
lies within the purview of the Secretary of VA.  The 
Secretary formally announced in the Federal Register on 
January 4, 1994, that a presumption of service connection 
based on exposure to herbicides used in Vietnam was not 
warranted for certain conditions or for "any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is 
warranted."  59 Fed. Reg. 341 (1994).  Hence, presumptive 
service connection based on exposure to Agent Orange in 
Vietnam may not be granted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  Because urticaria have 
not been designated by the Secretary as a condition for 
which a presumption of service incurrence is warranted 
under the Agent Orange regulations, the Board finds that 
urticaria may not be presumed to be due to Agent Orange 
exposure.  

The United States Court of Appeals for the Federal Circuit 
ruled that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. 
L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994). 

Review of the service medical records shows that the 
appellant was treated on several occasions for skin 
problems.  In August 1972 and February 1973, he was 
treated for a cyst under the chin, which was diagnosed as 
a sebaceous cyst in February 1973.  In June 1973, July 
1973, and November 1973, he was treated for skin problems 
that were diagnosed as urticaria.  In December 1973, he 
presented with skin eruptions.  In February 1974, he 
reported severe itching over his body, for which he was 
given Benadryl.  Normal findings were noted on clinical 
evaluation of the skin at the June 1976 separation 
examination.  

Postservice medical evidence does not show any 
manifestation of urticaria.  VA outpatient records dated 
from 1991 to 1993 do not reveal treatment or finding of 
skin problems.  A February 2001 VA skin examination report 
noted scattered compound and dermal nevi on the trunk, 
along with old scars, but no dermatitis.  The examiner 
stated that there was no urticaria.  

After reviewing the evidence and finding that urticaria is 
not currently shown, the Board finds that the urticaria 
treated during service was acute and transitory rather 
than the manifestation of a chronic skin disease.  
Therefore, the Board is unable to identify a basis to 
grant service connection for a skin disorder, including 
urticaria.  

Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the 
appellant has not submitted competent medical evidence 
supporting his contentions regarding his claim for service 
connection for urticaria.  Instead, he has only offered 
his own rather general arguments to the effect that he 
believes that he has urticaria that is related to service.  
It is noted that the appellant has not shown, nor claimed, 
that he is a medical expert, capable of rendering medical 
opinions.  Thus, his opinion is insufficient to 
demonstrate that he has urticaria that is related to 
service.  See Espiritu, 2 Vet. App. 492, 494 (1992).  

III.  Right Eye Retinal Detachment

The appellant argues that he sustained trauma to his right 
eye in service that ultimately resulted in right eye 
retinal detachment, which required enucleation of the 
right eye in March 1992.  

Service medical records show no complaint, treatment, or 
finding of trauma to the right eye.  Corrected visual 
acuity at the appellant's May 1972 enlistment examination 
was 20/40 in the right eye and 20/20 in the left eye; 
shortly thereafter it was recorded as 20/60 in the right 
eye.  At a November 1974 routine visual examination, he 
gave a history of right eye trauma in third grade when hit 
in the eye by an object.  The examination revealed a right 
eye disc that appeared shaded by scar tissue, and the vein 
seemed to be displaced into vitreous extending anteriorly, 
surrounded by scar tissue.  Corrected visual acuity in the 
right eye was 20/40+.  A December 1975 ophthalmology 
examination report noted a history of right eye trauma in 
"second" grade, indicated an impression of remnant hyaloid 
vascular "septem", and listed corrected visual acuity in 
the right eye as 20/50.  At the June 1976 separation 
examination, normal findings were noted on clinical 
evaluation of the eyes.  Only uncorrected visual acuity 
was measured; the right eye was 20/200.  

Postservice medical records show that the appellant 
reported experiencing trauma to the right eye in service, 
and claimed at a January 1992 VA psychiatric examination 
that he had no vision in his right eye that was due to a 
right eye injury in service.  He also underwent surgery 
for a right eye retinal detachment in January 1992; it was 
then noted that he had a history of past multiple 
procedures for retinal detachments with proliferative 
vitriol retinopathy of the right eye.  In March 1992, he 
was treated at a VA hospital for right eye problems that 
were due to having been hit over the right eye with a 
leather strap two days before (March 3) and having the eye 
area swell to the point that it was almost completely 
shut.  It was noted that he had been seen at an 
ophthalmology clinic on the day of the injury and been 
sent home with medications, which did not help.  The 
swelling and erythema reportedly resolved during the five 
days of hospitalization, although he did complain of some 
episodes of severe pain.  He returned to the hospital one 
week later, when he underwent a scheduled enucleation of 
the right eye.  He then gave a history of blunt trauma to 
the right eye 20 years before, and indicated that he had 
been scheduled for repair of a right eye retinal 
detachment a year ago but had missed the appointment.  

At a June 2001 VA eye examination, the appellant was 
diagnosed with status post enucleation in the right eye, 
refractive error, presbyopia, and choroidal nevus of the 
left eye, and the examiner provided discussion concerning 
the etiology of the appellant's right eye disorder  The 
examiner stated that evidence in the appellant's service 
medical records showed that he had some right eye 
disability preexisting service, in that corrected visual 
acuity in the right eye at his enlistment examination was 
20/40, although no retinal examination was performed at 
the time to indicate the cause of the decreased visual 
acuity, and that there was history of the appellant having 
experienced right eye trauma in the third grade.  The 
examiner noted that a funduscopic examination performed in 
November 1974 indicated the right eye fundus showed that 
the disc appeared to be shaded by scar tissue vessels 
pushed nasally and that the vein seemed to be displaced 
into vitreous extending anteriorly surrounded by scar 
tissue.  A diagnosis of remnant hyaloid vascular system of 
the right eye was noted in a December 1975 ophthalmology 
clinic record, at which time corrected visual acuity in 
the right eye was 20/50.  As to whether the evidence 
demonstrated an increase in severity of any preexisting 
right eye disability, the examiner stated that the 
December 1975 corrected visual acuity of 20/50 in the 
right eye as compared to the 20/40 recorded at the 
enlistment examination seemed to indicate some decrease 
during the service and that it may have decreased more, 
but since no corrected visual acuity or funduscopic 
examination was available from the June 1976 separation 
examination, it was impossible to say.  The examiner 
further stated that it was impossible to say whether the 
decrease in visual acuity during service was due to the 
natural progression of the condition since no further 
examinations of the retina were available.  

Pursuant to a request from the Board for a Veterans Health 
Administration medical opinion concerning the appellant's 
right eye disability, a vitreo-retinal surgeon at the 
Department of Ophthalmology at the Philadelphia VA Medical 
Center reviewed the appellant's claims file.  The 
physician stated that he believed that the loss of visual 
acuity noted in the appellant's right eye at entry into 
service was most likely a result of underlying acquired 
eye disease because of two factors.  First, the 
possibility that the appellant's eye trauma as child lead 
to a decrease in use of the eye, which at that age could 
lead to a mild case of amblyopia, resulting in a decrease 
in vision without any structural explanation.  The 
physician felt that in a young patient with no known 
reason for decrease vision, that was the most likely 
etiology of the appellant's decreased right eye visual 
acuity at entrance into military service.  Secondly, the 
1975 inservice diagnosis of a remnant hyaloid vascular 
septum was a description of persistent hyperplastic fetal 
vasculature, which was a congenital abnormality that can 
result in varying degrees of amblyopia.  The physician 
indicated that persistent fetal vasculature was congenital 
and the probable amblyopia was acquired only at the ages 
of 10 years old or younger; therefore, the existing 
conditions as of 1975 more likely occurred before service 
began.  In concluding that the appellant's acquired right 
eye disability shown in service pre-existed service, the 
physician stated that the preexisting right eye disability 
could not have been aggravated by service.  In describing 
the etiologies of retinal detachments, which included 
trauma, abnormal ocular anatomy which the appellant had, 
hereditary syndromes, and the most likely and common 
cause, liquefication of the vitreous gel which occurs as 
people age, the physician indicated that the likely cause 
of the appellant's retinal detachment was the combination 
of the persistent fetal vasculature with the accompanying 
liquefication of the vitreous gel, and that it was 
possible that trauma during the late 80's could have also 
contributed to the retinal detachment.  The physician 
concluded that it was highly unlikely that events during 
the appellant's military service could have resulted in a 
retinal detachment occurring 15 years after he had left 
service, and that it was highly unlikely that any right 
eye disability of the appellant owed its etiology to 
service.  

Review of the evidence presented in this case reveals that 
there is no competent evidence that shows that the 
appellant experienced a detached right retina in service, 
or that the retinal detachment in the right eye that led 
to enucleation in March 1992 was related to any incident 
in service.  Service medical records do not provide any 
evidence to support the appellant's claim that he 
sustained trauma to his right eye in service.  The only 
right eye trauma referenced in the service medical records 
is the history provided by the appellant of right eye 
trauma in third grade.  The service medical records also 
note that corrected visual acuity in the right eye was 
20/40 at enlistment and only slightly worse at 20/50 when 
recorded in December 1975, the last corrected visual 
acuity test in service.  There is no competent evidence of 
record that establishes that the slight increase in loss 
of visual acuity in service was due to anything other than 
the natural progression of the condition.  Rather, a 
vitreo-retinal surgeon, after carefully reviewing the 
medical evidence in the claims file, opined that the most 
likely etiology of the appellant's decreased right eye 
visual acuity at entrance into military service was 
underlying acquired eye disease due to eye trauma as child 
that lead to a decrease in use of the eye, which, at that 
age, could lead to a mild case of amblyopia, resulting in 
a decrease in vision without any structural explanation.  
He also noted that the diagnosis of a remnant hyaloid 
vascular septum in 1975 was a description of persistent 
hyperplastic fetal vasculature, which was a congenital 
abnormality that could result in varying degrees of 
amblyopia, and that the appellant's preexisting right eye 
condition could not have been aggravated by service.  He 
concluded that it was highly unlikely that events during 
the appellant's military service could have resulted in a 
retinal detachment occurring 15 years after he had left 
service, and that it was highly unlikely that any right 
eye disability owed its etiology to service.  

Because the preponderance of the evidence shows that (1) 
the appellant entered military service with a preexisting 
right eye disability that was not aggravated by such 
service, (2) the detachment of the retina in his right eye 
was not incurred in service, (3) he did not sustain a 
right eye injury in service that is etiological related to 
the enucleation of the right eye, and (4) he does not have 
any right eye disability that owes its etiology to 
service, the Board is unable to identify a basis to grant 
service connection for a right eye disorder, including 
retinal detachment.  

Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the 
appellant has not submitted competent medical evidence 
supporting his contentions regarding his claim for service 
connection for a right eye disorder, including retinal 
detachment.  Instead, he has only offered his own rather 
general arguments to the effect that he believes that his 
current right eye disability is related to service.  It is 
noted that the appellant has not shown, nor claimed, that 
he is a medical expert, capable of rendering medical 
opinions.  Therefore, his opinion is insufficient to 
demonstrate that a right eye disorder, including the right 
eye retinal detachment and subsequent enucleation of the 
eye, was related to active duty.  See Espiritu, 2 Vet. 
App. 492, 494 (1992).  

IV.  An Acquired Psychiatric Disorder

The appellant maintains that he has an acquired 
psychiatric disorder, including PTSD that is related to 
his period of active military service.  

Service medical records indicate that the appellant was 
treated at sick bay in November 1973 for an inability to 
sleep for the past two/three days and that he appeared 
upset and agitated.  No psychiatric problems were 
identified during service, and the December 1975 
separation examination noted the psychiatric findings were 
normal.  

Postservice evidence includes a VA Form 10-7131, dated in 
June 1980 that indicates the appellant was seen in a VA 
medical facility for treatment of anxiety.  Attempts to 
locate those medical records have been unsuccessful.  

A December 1991 VA psychological screening report included 
the following observations concerning the appellant: 
speech was relevant and appropriate; mood was somewhat 
depressed (with the appellant relating his depression to 
situational problems); thoughts were relevant; orientation 
was present; attention was good; and memory was intact.  
It was noted that he mentioned suicide thoughts but denied 
any plan or method.  A diagnosis of PTSD was reported.  

At a January 1992 VA psychiatric examination, the 
appellant described his ship's involvement in bombarding 
shore installations in Vietnam and running supplies back 
and forth.  He reported that he had not experienced any 
direct combat, but that the enemy had shelled his ship.  
He claimed that he had been hospitalized for psychiatric 
treatment on two occasions in the past.  He stated that he 
was now paranoid and did not trust people, that he had 
trouble sleeping, and that he had non-specific dreams 
about being back in Vietnam.  He indicated that his 
appetite was pretty good.  The examiner reported that that 
the appellant had normal associative processes, no 
delusional or hallucinatory elements, a slightly subdued 
mood, an intact sensorium, and paranoid features.  The 
diagnosis was mixed personality disorder, and the examiner 
stated that PTSD was not found.  

Subsequently dated VA medical records include a September 
1993 outpatient record that diagnosed adult adjustment 
disorder; alcohol dependency, dysthymic disorder with 
anxiety, and personality disorder not otherwise specified; 
a report of VA hospitalization from September to October 
1995 for treatment of chemical dependency that listed 
diagnoses of alcohol dependency, PTSD-provisional, and 
dysthymia; and a report of VA hospitalization from October 
to November 1995 (domiciliary admittance) that listed 
diagnoses of chronic alcohol dependency, dysthymia, and 
questionable PTSD.  

In an April 2000 response for information on the 
appellant, the U. S. Armed Services Center for Research of 
Unit Records (USASCRUR) provided a history of the U.S.S. 
John King, during the appellant's service on board.  Its 
activities included firing on the enemy troop 
concentrations on the coast of Vietnam between January and 
March 1973.  It was noted that the ship's guns also halted 
the advance of enemy tanks, and destroyed structures and 
gun emplacements, and that the ship received hostile fire 
from enemy shore batteries, but was able to fire counter 
battery fire, while assisting in turning back four enemy 
land assaults on January 18, 1973.  

In March 2001, the appellant underwent psychiatric 
examination by two VA psychiatrists.  At that time, he 
stated that he had been exposed to combat early in 1973 
(January to March) when the destroyer on which he was 
stationed, the U.S.S. John King, was involved in 
operations in Vietnam waters which consisted of firing on 
enemy land troop concentrations advancing enemy tanks, and 
enemy gun placements.  He indicated that the firing was 
continuous until the ammunition ran out, and then the ship 
would move back out to sea to meet the supply ship and 
restock.  He stated that he was constantly frightened 
during the three months.  He remembered that there had 
been minimal enemy retaliation due to the fact that the 
enemy did not want to give away their positions.  He 
indicated that he did not witness any carnage.  He stated 
that the remainder of his active duty was finished without 
any Mental Health intervention, and that he did not recall 
any significant dysphoria.  It was noted that, at present, 
the appellant had an adequate sleep pattern with Desyrel 
and that he derived some enjoyment from life and enjoyed 
being alone.  Energy level and appetite were described as 
adequate.  He reported that he had experienced recurrent 
suicidal ideation without plan or intent for years, and 
that he had no history of reliving intolerable combat 
scenarios, either through vivid recollections or 
nightmares.  He also had no significant history of 
avoidance behavior or exaggerated startle response.  The 
diagnoses were alcohol dependency, dysthymic disorder 
(early onset), and personality disorder not otherwise 
specified.  The examiners stated that there was no 
evidence of PTSD.  

Review of the evidence in this case reveals that there is 
no competent (medical) evidence of record that shows the 
presence of any acquired psychiatric disorder in service 
or of a psychosis within the first year after service.  
The medical evidence indicates that the initial 
manifestation of psychiatric disability was in 1980 when 
the appellant was seen for anxiety.  Nor is there any 
competent evidence that links the appellant's current 
psychiatric disability, predominantly diagnosed as 
dysthymia, to his military service.  Furthermore, the 
evidence does not show that the appellant has PTSD.  
Although the December 1991 VA psychology screening listed 
a diagnosis of PTSD, the psychologist did not identify any 
stressors to which the "PTSD" could be attributed.  While 
the appellant stated on one occasion that he had been 
constantly frightened during his ship's shelling of the 
enemy off the shore of Vietnam in early 1973, he has never 
described any nightmares or intrusive thoughts about 
Vietnam.  Additionally, the examiners at two VA 
psychiatric examinations (1991 and 2001) all stated that 
there was no evidence of PTSD.  

Because there is no competent evidence showing the 
presence of an acquired psychiatric disorder in service, 
the manifestation of a psychosis to a compensable degree 
within the first year after service, or a link between 
service and the current psychiatric disorder, and because 
the preponderance of the evidence establishes that the 
appellant does not have PTSD, the Board is unable to 
identify a basis to grant service connection for an 
acquired psychiatric disorder, including PTSD.  

Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the 
appellant has not submitted competent medical evidence 
supporting his contentions regarding his claim for service 
connection for an acquired psychiatric disorder, including 
PTSD.  Instead, he has only offered his own rather general 
arguments to the effect that he believes that his 
psychiatric problems are related to service.  It is noted 
that the appellant has not shown, nor claimed, that he is 
a medical expert, capable of rendering medical opinions.  
Therefore, his opinion is insufficient to demonstrate that 
he has a psychiatric disorder that is related to active 
duty.  See Espiritu, 2 Vet. App. 492, 494 (1992).  


ORDER

Service connection is denied for an allergy disorder; a 
skin disorder, including urticaria; a right eye 
disability, including right eye retinal detachment; and an 
acquired psychiatric disorder, including PTSD.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

